   Case 7:18-cr-00541-LSC-GMB Document 10-2 Filed 12/10/18 Page 1 of 2                            FILED
       Case   7   :   18-cr-00541-LSC-TM P Document 5 Filed 10/29118 Page      tot2      2018 Dec-10 PM 04:13
                                                                                                 FILED
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OFPM
                                                                                        2018 Oct-30  ALABAMA
                                                                                                       03:39
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                                                                          JET/HBC Nov. 2018
                                                                                      GJ#45


                           TINIITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
      Y.                                         )
                                                 )
ALAA MOHD ABUSAAD                                )

                                       INDICTMENT

The Grand Jury charges:

                                         Count One
                           Attemptins to Provide Material Support
                             To a Foreign Terrorist Organization
                                         (al Qaeda)

      Beginning on a date unknown, but no later than in and around February

2018, and continuing until on or about      April 21,2078, in Tuscaloosa County,

within the Northern District of Alabama, and elsewhere, the defendant,

                                 ALAA MOHD ABUSAAD,

did knowingly attempt to provide "material support or resources,"       as that   term is

defined in Title 18, United States Code, Section 2339A(b), including money and

services, to a foreign terrorist organization; that is, al Qaeda, which at all relevant

times was designated by the Secretary of State as a foreign terrorist organization

pursuant to Section 219 of the Immigration and Nationality Act      ("NA"), knowing



                                                                               -LSC-TMP
                                                                   7: 1 8-cr-00541
                                                                   1211012018 Hearing
                                                                   Government Exhibit No. 2
   Case 7:18-cr-00541-LSC-GMB Document 10-2 Filed 12/10/18 Page 2 of 2
      Case 7:1-8-cr-00541-LSC-TMP Document           5   Flled LOl29lLB Page 2 of 2



that al Qaeda was a designated foreign terrorist organization (as defined in Title

18, United States Code, Section 2339(9)(6)), that al Qaeda engages and has

engaged in terrorist activity (as defined in Section2l2(a)(3)(B) of the INA), and

that al Qaeda engages and has engaged in terrorism (as defined in Section

140(dX2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and

1989), in violation   of Title 18, United   States Code, Sections    23398(a)(l) and2.

A TRUE BILL


/s/ Electronic Sisnature
FOREPERSON OF TIIE GRAND JURY




                                            JAY E. TOWN
                                            United States Attorney


                                        /s/ Electronic Sisnature
                                        I{ENRY CORNELIUS
                                        Assistant United States Attorney


                                        /s/ Electronic Signature
                                            MANU K. BALACI{ANDRAN
                                            Assistant United States Attorney




                                              2
